Citation Nr: 1415695	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  08-26 126	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for the right scapula disability. 

2.  Entitlement to an evaluation in excess of 10 percent for the left varicocele disability.

3.  Entitlement to service connection for a prostate disorder, to include as secondary to service-connected disability. 

4.  Entitlement to service connection for a left hip disorder. 

5.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for a right hip disorder has been received.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Robert R. Watkins, General Attorney


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1980.

These matters were originally before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).  In August 2009, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In May 2013, the Board issued a decision that, in part, denied the claims of entitlement to an evaluation in excess of 20 percent for the right scapula disability, entitlement to an evaluation in excess of 10 percent for the left varicocele disability, entitlement to service connection for a prostate disorder, to include as secondary to service-connected disability, entitlement to service connection for a left hip disorder, and whether new and material evidence sufficient to reopen a claim of entitlement to service connection for a right hip disorder has been received.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the August 2009 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the May 2013 Board decision that denied the claims of entitlement to an evaluation in excess of 20 percent for the right scapula disability, entitlement to an evaluation in excess of 10 percent for the left varicocele disability, entitlement to service connection for a prostate disorder, to include as secondary to service-connected disability, entitlement to service connection for a left hip disorder, and whether new and material evidence sufficient to reopen a claim of entitlement to service connection for a right hip disorder has been received is vacated.  The remainder of the May 2013 Board decision remains undisturbed. 



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals




